office_of_chief_counsel internal_revenue_service memorandum number release date cc pa gsemasek postn-108804-16 uilc date date to skyler k bradbury attorney small_business self-employed from blaise g dusenberry senior technician reviewer procedure administration subject ftf penalty for poa filing late this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 whether the service should abate the additions to tax for late filing and failure to timely pay income_tax assessed against ------------------------ taxpayer for her -- ------- taxable_year because she was allegedly mentally incapable of handling her financial affairs whether the service should alternatively deny the request for abatement of the additions to tax because --------------------------------------- poa the individual whom taxpayer designated as her power_of_attorney during -------------- failed to fulfill her obligation to timely file income_tax returns on behalf of taxpayer and ensure that the tax was timely paid conclusion sec_1 we recommend that the service first consider whether taxpayer qualifies for an abatement of the failure_to_file and failure to pay penalties under the first time abatement rules as prescribed in irm if she does not the additions to tax could be abated for reasonable_cause if the service determines that taxpayer suffered postn-108804-16 from dementia during the time period when the ------- tax_return was required to be prepared and filed and the accompanying tax_liability paid and that such illness caused the delinquencies the fact that taxpayer appointed poa as her power_of_attorney before the relevant time period is not relevant to that consideration because the taxpayer not poa had a duty to timely file and pay her taxes facts during -------------- taxpayer appointed poa as her durable_power_of_attorney among other powers the taxpayer granted to poa in the durable_power_of_attorney paragraph authorized poa to prepare file and sign tax income_tax returns make estimated_tax payments and to make and file gift_tax returns respecting any gifts made by the taxpayer for any year paragraph of the durable_power_of_attorney also authorized poa to sign and file any claim_for_refund of any taxes paragraph of the durable_power_of_attorney reads in part this general power_of_attorney shall not be affected by my disability or incapacity it is my intent that this power_of_attorney shall be effective even if i later become disabled or incapacitated or incompetent based on the information furnished to our office taxpayer was age ---- during calendar_year ------- when her ------- form_1040 was required to be filed the taxpayer filed an untimely income_tax return for taxable_year ------- on -------------------- the late filed return reported tax due totaling dollar_figure---------- because of the late filing the service assessed an addition_to_tax in the amount of dollar_figure---------------pursuant to sec_6651 similarly because the tax due for the year was not timely paid the service assessed the failure to timely pay addition_to_tax under sec_6651 in the amount of dollar_figure------------ during ------------------ poa petitioned a state court in -------------------for the appointment of an emergency guardian and conservator for the taxpayer after considering the reports and evaluations of a court-appointed physician a social worker guardian ad litem the testimony of the taxpayer herself and other evidence the state court appointed poa and --------------------------------------------------- as full co-guardians of the taxpayer the state court’s order of ------------------------ characterizes taxpayer as an incapacitated person according to your request the taxpayer’s attorney has cited sec_301_6651-1 in support of the argument that the service should abate the additions to tax for taxable_year ------- because of the taxpayer’s mental incapacity you requested our views on whether the service should abate the additions to tax assessed against taxpayer for year ------- because her alleged lack of mental capacity postn-108804-16 during the relevant time period supports a finding of reasonable_cause you also asked if the correct course of action will be to alternatively advise the service to refuse to abate these additions based on poa’s responsibilities under the durable_power_of_attorney law and analysis issue first we recommend appeals consider whether taxpayer qualifies for first time abatement under irm if taxpayer does not qualify for first time abatement the service should determine whether the taxpayer had reasonable_cause and did not willfully neglect to timely file a -- ------- return and pay the tax due in relation to the additions to tax under sec_6651 for failure to timely file a return and pay tax the implementing regulation provides if the taxpayer exercises ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to a reasonable_cause a failure to pay will be considered to be due to reasonable_cause to the extent that the taxpayer has made a satisfactory showing that he exercised ordinary business care and prudence in providing for the payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship as described in sec_1_6161-1 of this chapter if he paid on the due_date sec_301_6651-1 if the taxpayer is able to demonstrate to the service that she was suffering from dementia during early ------- and was therefore unable to handle her own financial affairs this could support a finding of reasonable_cause for failure to timely file her return united_states v isaac u s tax cas cch p e d ky aff’d 968_f2d_1216 6th cir taxpayer who suffered from chronic progressive illness which resulted in paralysis of arms and legs and was therefore unable to attend to his affairs demonstrated reasonable_cause as defense to the addition_to_tax for late filing and see jones v commissioner tcmemo_2006_176 w here a taxpayer’s disability is raised as part of a reasonable_cause defense significant psychiatric disorder and mental incapacitation during the period under consideration may provide reasonable_cause although these cases address only whether a taxpayer’s physical or mental_disability supports reasonable_cause for failure to timely file a return the same analysis should apply to the addition_to_tax for failure to timely pay under sec_6651 in the limited situation of an individual’s mental incapacity causing him to neglect to timely pay taxes when due postn-108804-16 the determination of whether taxpayer suffered from dementia during the early part of -- ------- and was at that time not able to manage her own affairs is inherently a factual issue consequently appeals will have to determine the validity of the facts as presented by taxpayer’s representative issue a power_of_attorney is an instrument under which an individual authorizes another to act as his agent or attorney black’s law dictionary 5th ed sec_601_501 et seq standards for representation of taxpayers before irs under authority of power_of_attorney under the relevant ------------------ statute a durable_power_of_attorney means that the authority conferred by the individual on another is exercisable notwithstanding the individual’s subsequent disability incapacity or the lapse of time ------------------------------- a power_of_attorney creates an agency relationship between the individual and the person authorized to act on his behalf and agency principles are applicable in determining the authority and duties of the attorney- in-fact ---------------------------------------------------------------------------------------------------------- ---------- here although after ------------------- poa was authorized to prepare file and sign tax returns for the taxpayer the durable_power_of_attorney created under ------------------------- -----------------------------------------------------------------------------------------------------------law did not impose an affirmative legal duty on poa to prepare and timely file federal and state tax returns on the taxpayer’s behalf following the taxpayer’s execution of the durable_power_of_attorney in ------ ------- poa became the taxpayer’s agent -------------------------- --------- in 469_us_241 the supreme court opined that congress placed the burden of prompt filing of tax returns on the taxpayer not on some agent or employee of the taxpayer the court rejected the argument of an estate’s executor that the estate should be excused from the addition_to_tax for late filing under sec_6651 because it relied in good_faith on an attorney to timely file the return the court held that t he failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not reasonable_cause for a late filing under sec_6651 u s pincite as such the fact that taxpayer had a durable_power_of_attorney for the year at issue neither establishes nor results in a finding of reasonable_cause for taxpayer because poa did not have a legal duty to file the return and pay the tax due on taxpayer’s behalf for an example of when a guardian has a legal duty to file on behalf of a taxpayer see 67_f3d_29 2d cir the relevant question here concerns whether the facts known by the service support a determination that the taxpayer had established reasonable_cause and lacked willful neglect for the failure to timely file her ------- return and pay her ------- taxes due to her mental incapacity the applicable return filing and payment deadlines for ------- occurred before taxpayer was adjudicated incompetent appeals would need facts indicating that postn-108804-16 taxpayer was incompetent when the ------- tax_return was due to be filed and the tax was due to be paid in order to determine that taxpayer had reasonable_cause for her failure to timely file and pay due to her mental incapacity that poa was authorized to act for taxpayer under the durable_power_of_attorney respecting tax_return filing is not relevant for the year at issue case development hazards and other considerations none identified this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
